Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nancy E. Legum and Anthony E. Kurtz appeal the district court’s orders denying relief in their civil action and denying their motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Legum v. RBC Capital Mkts., LLC, No. 8:12-cv-03773-JFM (D.Md. Mar. 29, 2013; May 13, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.